Case 7:19-cr-02120 Document 42

Filed on 01/22/21 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

United States of America

v.
MATTHEW LEE SEPULVEDA

McAllen Division

 

Criminal No. M-19-2120

 

EXHIBIT LIST

 

List of United States of America

AUSA: Sarina DiPiazza/Angel Castro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Judge: Randy Crane Clerk: Reporter:
No. List of Exhibits
1 Photo of squad room
2 Photo of squad room
3 Photo of squad room
4 Photo of hallway
5 Photo of processing room
6 Photo of holding cells
7 Photo of processing room and holding cells
8 Photo of holding cells
9 Defendant’s cell phone
9A | Defendant’s cell phone extraction (CD)
9B | Excerpt from Defendant’s cell phone extraction
10 | Surveillance video from incident one (CD)
11 Surveillance video from incident two (CD)
12. | Photo of plastic envelope
13 Photo of underwear
14 | Photo of underwear
15 | Photo of underwear
16 | Arrest log

 

16A | Excerpt from arrest log

 

16B_ | Close-up of page two of excerpt from arrest log

 

17 | Case log

 

17A_ | Excerpt from case log

 

17B_ | Close-up of page one of excerpt from case log

 

18 | Wrecker log

 

18A_ | Excerpt from wrecker log

 

19 | DNA Laboratory Report

 

 

 

 

20 | Text messages between and girlfriend

 

 
